  Case 3:21-cv-01086-DWD Document 6 Filed 09/09/21 Page 1 of 3 Page ID #27




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

 OLIVIA A. BOYCE,                            )
                                             )
        Plaintiff,                           )
                                             )
 vs.                                         )    Case No. 3:21-cv-1086-DWD
                                             )
 FITZGERALD,                                 )
 RANDY KERN,                                 )
 JAMES FLUMMER, and                          )
 MEADOWS,                                    )
                                             )
        Defendants.                          )

                               MEMORANDUM & ORDER

DUGAN, District Judge:

       Plaintiff Olivia A. Boyce filed this lawsuit on September 2, 2021. (Doc. 3) On the

same day, Boyce filed a motion for leave to proceed in forma pauperis. (Doc. 4) Two matters

must be resolved before in forma pauperis status can be granted: the plaintiff must show




                                            upon which relief may be granted. 28 U.S.C.

§ 1915(a)(1), (e)(2).

       In her complaint, Boyce claims that Officer Fitzgerald of the Pulaski County

                                          ber 19, 2019, that a complaint had been filed

against her by Charles Davis and Micah Wyatt and that she would be arrested for

trespassing if she came on their property on Baggott Lane or Benjamin Street. (Doc. 3 at

7) On September 29, 2019, she was arrested by an officer from the Pula
 Case 3:21-cv-01086-DWD Document 6 Filed 09/09/21 Page 2 of 3 Page ID #28




Office for trespassing and disturbing the peace. (Doc. 3 at 17) She claims that she was

arrested while attending a Bible study on a property located at 18 Jacob Drive. (Doc. 3 at

17) Boyce alleges that police officers falsely arrested her because she can find no record

of a complaint filed against her by Davis or Wyatt and because she was arrested while at

a property on Jacob Drive, not Baggott Lane or Benjamin Street.

       For a plaintiff to state a claim under Federal Rule of Civil Procedure 8, she must

                                                                               Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). This requirement

putting a plaintiff to the paces of pleading some facts gives the defendants enough

foreknowledge of what they are being accused of so that they can capably mount a

response. See United States ex. rel. Garst v. Lockheed-Martin Corp., 328 F.3d 374, 378 (7th Cir.

2003). A successful claim tends to explain the who, what, when, where, why, and how of

each alleged violation. Under the Fourth Amendment and Illinois state law, there are two

elements in a claim of false arrest: (1) an arrest (2) without probable cause. Johnson v.

Dossey, 878 F. Supp. 2d 905, 917 (N.D. Ill. Mar. 30, 2012).

       Under this standard, there are several defi

alleged that she was arrested on September 19, 2019, without probable cause as to the

charge of trespassing. However, she has not clearly alleged who arrested her on

September 29, 2019. She has named four defendants, but she has not explained how they

participated in her arrest or otherwise violated her civil rights. Boyce has not alleged any

facts showing that Officer Fitzgerald or James Flummer participated in her arrest. She has

not stated any facts at all about Officer Meadows. And Sherriff Randy Kern is not liable

                                               2
 Case 3:21-cv-01086-DWD Document 6 Filed 09/09/21 Page 3 of 3 Page ID #29




for a false arrest made by one of his officers if Kern did not participate in or ratify the

                 See Vinning-El v. Evans, 657 F.3d 591, 592 (7th Cir. 2011).

       Boyce has also not clearly alleged the legal basis for her claim. The form she used

for her complaint indicates that subject matter jurisdiction is invoked under 42 U.S.C.

§ 1983. From this, the Court infers that Boyce seeks to bring a false arrest claim based on

federal law. But she must state clearly if she seeks to bring a false arrest claim based on

state law as well. Further, the facts that Boyce alleges support a claim for false arrest only

as to the charge of trespassing. She must provide additional facts if she wishes to claim

that there was also no basis for her arrest for disturbing the peace.

                                  s complaint (Doc. 3) is DISMISSED without prejudice

with leave to amend. On or before October 8, 2021, Boyce shall file an amended complaint

that clearly explains who arrested her on September 29, 2019, and the laws on which she

bases her claim of false arrest. If she cannot provide facts showing that a person

participated in her arrest, she should not include that person as a defendant, unless she

can show that the defendants violated her civil rights in some other way. If Boyce believes

that she was also falsely arrested on the grounds of disturbing the peace, she must

provide additional facts in support of that claim.

       SO ORDERED.

       Dated: September 9, 2021
                                                         ______________________________
                                                         DAVID W. DUGAN
                                                         United States District Judge




                                              3
